Citation Nr: 0739388	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-14 966	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that rating decision, the RO denied service 
connection for PTSD, and the veteran's disagreement with that 
decision led to this appeal.  During the course of the 
appeal, the veteran moved to Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In conjunction with his appeal of the denial of his claim for 
service connection for PTSD, the veteran requested a 
videoconference hearing before the Board.  The hearing was 
scheduled to be held from the Los Angeles RO in 
December 2007.  On the scheduled hearing date, the Board 
received notice from the veteran's representative that the 
veteran had moved to Arizona.  The representative requested 
that the veteran be rescheduled for a Board hearing at the 
Phoenix RO, and the Board will comply with that request.  

Accordingly, the case is REMANDED for the following action:

Determine whether the veteran wants a 
Travel Board hearing or a 
videoconference hearing and schedule 
him for the appropriate hearing at the 
RO in Phoenix, Arizona.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



